Case 2:19-cv-03985-FLA-SK Document 164 Filed 08/25/21 Page 1 of 2 Page ID #:3178



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     JUAN E. RODRIGUEZ,
                                            Case No. 2:19-cv-03985-FLA (SKx)
11
                           Plaintiff,
12
               v.                           ORDER GRANTING REQUEST TO
13
                                            TAKE CASE OFF CALENDAR DKT.
14
     CITY OF LOS ANGELES, et al.,
                                            [161] AND ORDER TO SHOW CAUSE
15
                           Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            1
Case 2:19-cv-03985-FLA-SK Document 164 Filed 08/25/21 Page 2 of 2 Page ID #:3179



1            The case is taken off calendar and the summary judgment motion hearing, trial
2 date, and pretrial deadlines are vacated. The court ORDERS the parties to submit a joint
3 status report regarding settlement within sixty (60) days of this Order. The court further
4 ORDERS the parties to Show Cause (“OSC”) on Friday, November 5, 2021 at 1:30 p.m.
5 in Courtroom 6B why the court should not dismiss this action due to the parties’
6 settlement. The filing of a stipulation of dismissal with prejudice pursuant to Fed. R.
7 Civ. P. 41 shall constitute a sufficient response to, and will discharge, this OSC.
8
9
10    Dated: August 25, 2021                         ______________________________
11                                                   FERNANDO L. AENLLE-ROCHA
                                                     United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2
